DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed August 28, 2020, June 7,2021 have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1, 2, 3, 5, 9, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Speed et al. (US2018/0331364A1), in view of Wang et al. (US2018/0366763A1).
	As to claim 1, Speed discloses an anode electrode for a metal-ion battery [0056], comprising: a negative electrode; a positive electrode; a separator, wherein the positive electrode and the negative electrode are separated by the separator (electrode of the invention may be used as the negative electrode (anode during discharge) of a metal-ion battery comprising an anode,  a cathode [0345]… a separator interposed between the anode and the cathode [0354]);
	 and an electrolyte disposed between the positive electrode and the negative electrode (…an electrolyte between the anode and the cathode [0345])
Speed discloses anode electrodes for metal-ion battery and further teaches the negative electrode comprises a negative electrode current-collector and a negative electrode active layer, (The negative electrode comprises (i) a current collector; and (ii) a composite electrode layer or a thin film as defined above [0334])
	and wherein the negative electrode current-collector directly contacts to a surface of the negative electrode active layer (The electrochemically active particles of the invention may be applied to one or both surfaces of the current collector in the form of a composite electrode layer [0335]), 	wherein the negative electrode current-collector has a porous structure (The current collector is typically in the form of a foil or mesh [0335]). 

	Speed discloses an anode electrode for a metal-ion battery, and further teaches an electrolyte can be a solution [0349] and can with ionic dissociation groups [0351] and halides [0352] and but not explicit on the metal halide.
	In the same field of endeavor, Wang discloses an electrode for a metal-ion battery and further teaches wherein the electrolyte comprises an ionic liquid and a metal halide (main metal halogen comprises AlCl.sub.3 and the imidazole salt comprises EMIC (1-ethyl-3-methylimidazolium chloride) [0005]),
	…one or more additive is introduced into the electrolyte to improve the performance of the cathode [0027]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the electrolyte of Wang to increase battery capacity.
	 

	As to claim 2, Speed discloses the metal-ion battery as claimed in Claim 1, and further teaches wherein the negative electrode consists of the negative electrode current-collector and the negative electrode active layer. [0342]

	As to claim 3, Speed discloses the metal-ion battery as claimed in Claim 1, and further teaches wherein the negative electrode current-collector comprises nickel [0335], 
	As to claim 5, Speed discloses the metal-ion battery as claimed in Claim 1, and further teaches wherein the negative electrode current-collector is nickel mesh [0335].

	As to claim 9, Speed discloses the metal-ion battery as claimed in Claim 1, wherein the negative electrode current-collector is disposed between the negative electrode active layer and the separator.(see…current collector form of a mesh… slurry is then cast onto the surface of a current collector [0335][0342])  Where the active material being a slurry would conform to the nickel mesh and settle below the mesh allowing the orientation of the limitation described above.

	As to claim 14, Speed discloses the metal-ion battery as claimed in Claim 1, but is silent on the molar ratio of the metal halide to the ionic liquid is from 1.1:1 to 2.1:1.  
	Wang discloses an electrode for a metal-ion battery and further teaches the main metal halogen comprises AlCl.sub.3 and the imidazole salt comprises EMIC, the molar ratio of AlCl.sub.3/EMIC is 1.1˜2.2.
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

	As to claim 15, Speed discloses the metal-ion battery as claimed in Claim 1, but is silent on wherein the metal halide is aluminum halide, silver halide, copper halide, iron halide, cobalt halide, zinc halide, indium halide, cadmium halide, nickel halide, tin halide, chromium halide, lanthanum halide, yttrium halide, titanium halide, manganese halide, molybdenum halide, or a combination thereof.  
	Wang discloses an electrode for a metal-ion battery and further teaches (the main metal halogen comprises AlCl.sub.3 [0005])
	…one or more additive is introduced into the electrolyte to improve the performance of the cathode [0027]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the electrolyte of Wang to increase battery capacity.

	As to claim 18, Speed discloses the metal-ion battery as claimed in Claim 1, and further teaches wherein the separator is suitable electrode separators include a micro-porous polyethylene [0354].

3. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Speed et al. (US2018/0331364A1) and Wang et al. (US2018/0366763A1) as applied above to claim 1 and further in view of Akutsu et al. (JPH08236120 A).
	
	As to claim 4, Speed discloses the metal-ion battery as claimed in Claim 1, but is silent on the negative electrode current-collector has a porosity from 10% to 99.9%.  
	In the same field of endeavor, Akutsu discloses a metal-ion battery (secondary battery using a porous electrolytic metal foil [0001] and further teaches with a porosity of 50% of nickel foam, and a by supporting the mixture under the same conditions to prepare a negative electrode [0085].

4. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Speed et al. (US2018/0331364A1) and Wang et al. (US2018/0366763A1) as applied above to claim 1 and further in view of Chiang et al. (US2017/0338513A1).	

	As to claim 6, Speed discloses the metal-ion battery as claimed in Claim 1, but is silent on the negative electrode active layer is a metal sheet, and the metal sheet comprises sodium, potassium, aluminum, magnesium, zinc, an alloy thereof, or a combination thereof.  
	In the same field of endeavor, Chiang discloses a metal-ion battery and further teaches the negative electrode 12 can be a metal or an alloy of the metal [0015] and the negative electrode can include aluminum [0015] and metal sheet (aluminum foil [0028]). In order to increase the total capacity of the metal-ion battery and suppress the thermal runaway of the metal-ion battery during charging and discharging, the negative electrode is not alkali metal (such as Li) or alkaline earth metal [0015].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the aluminum negative electrode of Chiang to enhance the increase total capacity of the battery.

5. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Speed et al. (US20180331364A1), Wang and Chiang et al. (US 20170338513 A 1), as applied above in claim 6, and in further view of Chen et al.(WO2018222609 A 1).	

	As to claim 7, the rejection of claim 6 is incorporated, Speed discloses the electrode of a metal-ion battery, but is silent on the metal sheet surface has a porous structure, the metal sheet has a specific capacity per unit area greater than 0.5 F/cm2, and the sheet has a thickness from 1 m to 10,000 m.
	In the same endeavor, Chen discloses a metal-ion battery and further teaches the metal sheet surface has a porous structure (a first electrode 102 including a porous, conductive support 108 [0045] and, conductive support 108 as nanosheets or other nanostructures of manganese oxide [0055]), the metal sheet has a specific surface area greater than 0.5 p F/cm2 (where 0.0083 mAh/cm2-equivalence as explained above in section 1 of this office action) (capacity can reach about 1 mAh/cm.sup.2 [0063]), and the sheet has a thickness from 1 µm to 10,000 µm (one dimension in the range of about 1 nm to about 1000 nm [0055]). Where 1000 nm is equivalent to 1 µm. 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

6. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Speed et al. (US20180331364A1) and Wang et al. (US2018/0366763A1) as applied above to claim 1 and further, in view of Huang et al. (CN 101662020 A).

	As to claim 8, Speed discloses the metal-ion battery as claimed in Claim 1, and further teaches the negative electrode active layer is a film and the film comprises metal powder [0340],  but is silent on the metal powder comprises sodium, potassium, aluminum, magnesium, zinc, an alloy thereof, or a combination thereof, and the metal powder has a particle size from 1 m to 50 m.  
	In the same field of endeavor, Huang discloses a metal-ion battery (lithium ion or lithium sulfur battery [0004] and further teaches the negative electrode active layer is a film (provided herein are films (e.g., thin films), such as electrodes [0013]) and the film comprises metal powder 
(herein is a thin film comprising a plurality of particles [0014]), and wherein the metal powder comprises aluminum (aluminum, or the like) or other current collector type material (e.g., wherein a process herein is utilized to manufacture an anode material directly on a current collector), (e.g., wherein a process herein is utilized to manufacture anode powder materials) 
[0068]), and the metal powder has a particle size from 1 µm to 50 µm (the particles having an average smallest dimension of about 0.01 micron to about 10 micron [0014]). Where 10 micron is equivalent 10 µm. 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

7. 	Claims 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Speed et al. (US2018/0331364A1) and Wang et al. (US2018/0366763A1) as applied above to claim 1 and further, in view of Chiang et al. (US 2017/0338514 Al) hereinafter Chiang 514.

	As to claim 10, the rejection of claim 1 is incorporated; Speed discloses a metal-ion battery but is silent on the positive electrode comprises a positive electrode active layer and a positive electrode current- collecting layer.

	In the same field of endeavor, Chiang 514 discloses a metal-ion battery and further teaches the positive electrode 10 can include a current-collecting layer 11 and an active material 13 disposed on the current­collecting layer 11 [0012]. 
	The chloridemetallate (formed from negative electrode interaction with aluminum halide to form aluminum chloride during charging and discharging) having a relatively small size may be more apt to intercalate into the active material (such as a graphite), or force the chloroaluminate to intercalate into the active material, thereby enhancing the discharging voltage and the total capacity of the metal-ion battery [0018]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the positive electrode active material of Chiang 514 to enhance the total capacity of the battery.

	As to claim 11, the rejection of claim 10 is incorporated; Speed discloses 
metal-ion battery but is silent on the positive electrode current-collecting layer is a conductive carbon substrate. 
	Chiang 514 discloses a metal-ion battery and further teaches the current-collecting layer 11 can be a conductive carbon substrate, such as carbon cloth, carbon felt, or carbon paper [0012]. 
The chloridemetallate (formed from negative electrode interaction with aluminum halide to form aluminum chloride during charging and discharging) having a relatively small size may be more apt to intercalate into the active material (such as a graphite), or force the chloroaluminate to intercalate into the active material, thereby enhancing the discharging voltage and the total capacity of the metal-ion battery [0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the positive electrode active material of Chiang 514 to enhance the total capacity of the battery.

	As to claim 12, the rejection of claim 11 is incorporated, Speed discloses metal-ion battery but is silent on the conductive carbon substrate is carbon cloth, carbon felt, or carbon paper. 
	Chiang 514 discloses a metal-ion battery and further teaches the current-collecting layer 11 can be a conductive carbon substrate, such as carbon cloth, carbon felt, or carbon paper 
[0012]. 
	The chloridemetallate (formed from negative electrode interaction with aluminum halide to form aluminum chloride during charging and discharging) having a relatively 
small size may be more apt to intercalate into the active material (such as a graphite), or force the chloroaluminate to intercalate into the active material, thereby enhancing the discharging voltage and the total capacity of the metal-ion battery [0018]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the positive electrode active material of Chiang 514 to enhance the total capacity of the battery.

	As to claim 13, the rejection of claim 10 is incorporated; Speed discloses metal-ion battery but is silent on the positive electrode active layer comprises a positive electrode active material and the positive electrode active material is a layered active layer, and the layered active layer comprises graphite, carbon nanotube, graphene, or a combination thereof.
	Chiang 514 disclose a metal-ion battery and further teaches The active material 13 can include a layered active layer or an agglomeration of the layered active layer. According to embodiments of the disclosure, the active material 13 can be an intercalated carbon material, such as graphite (including natural graphite, artificial graphite, mesophase carbon microbeads, pyrolytic graphite, foaming graphite, flake graphite, or expanded graphite), graphene, carbon nanotube or a combination thereof [0012]. 
	The chloridemetallate (formed from negative electrode interaction with aluminum halide to form aluminum chloride during charging and discharging) having a relatively small size may be more apt to intercalate into the active material (such as a graphite), or force the chloroaluminate to intercalate into the active material, thereby enhancing the discharging voltage and the total capacity of the metal-ion battery [0018]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the positive electrode active material of Chiang 514 to enhance the total capacity of the battery.

	As to claim 16, the rejection of claim 1 is incorporated; Speed discloses metal-ion battery but is silent on the ionic liquid comprises alkylimidazolium salt. 
	Chiang 514 discloses a metal-ion battery and further teaches the ionic liquid can include alkylimidazolium salt [0015]. 
	This composition facilities reversible electrodeposition of the metal [0015] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the ionic liquid of Chiang 514 to enhance the reversibility of the battery.

	As to claim 17, the rejection of claim 1 is incorporated; Speed discloses metal-ion battery but is silent on the electrolyte further comprises urea 
	Chiang 514 discloses a metal-ion battery and further teaches the ionic liquid can include urea [0015].
	This composition facilities reversible electrodeposition of the metal [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Speed to incorporate the ionic liquid of Chiang 514 to enhance the reversibility of the battery.

Response to Arguments
8. 	Applicant’s arguments, see pages 1-5, filed 2/9/2022, with respect to the rejection(s) of claim(s) 1 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Speed et al. (US20180331364A1).
9. 	Applicant’s arguments, pages 6-7, suggest none of the reference teach the limitation of claim 9, “the negative electrode current-collector is disposed between the negative electrode active layer and the separator.”
	The office respectfully disagrees as shown in the rejection of  claim 9, a slurry applied to a metal mesh current collector would fill the holes between the metal mesh providing the metal mesh current collector to come in direct contact with the separator prior to the separator coming in contact with the active material. Thus providing the claimed limitation.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

Lin, Meng-Chang	 et al. (US2020/0036033A1) Negative electrode for a metal ion battery.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727